TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00312-CV



Pam Stallings, Appellant

v.

Marc Gahm Guisinger, Appellee



FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 01-1156-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Stallings's notice of appeal was filed on May 7, 2004.  We have not
received a clerk's record or reporter's record.  We have been notified by the district clerk's office
of Williamson County, Texas and the court reporter that Stallings has neither paid, nor made
arrangements for payment, for the clerk's and reporter's records.  On October 4, 2004, our clerk's
office sent a notice to Stallings requesting a status report regarding the matter and cautioning
Stallings that the failure to submit a status report would result in dismissal of the appeal for want of 
prosecution.  To date, Stallings has not responded in any way to that notice.  Accordingly, we
dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

 
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Dismissed for Want of Prosecution
Filed:   November 18, 2004